DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Objections	2
Claim Rejections - 35 USC § 101	2
Allowable Subject Matter	4
Conclusion	4


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 10/3/19.  Claims 1-29 are currently pending.

Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 depends on itself rather than a separate claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim(s) 27 as a whole define(s) a computer program and is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a computer program cannot be patentable subject matter.”  (In re Petrus A.C.M. Nuijten; Fed Cir, 2006-1371, 9/20/2007).

Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim is drawn to functional descriptive material recorded on a computer program carrier.  However, the specification does not specifically define a computer program carrier as only the statutory examples.  Therefore will be reasonably interpreted to cover both non-transitory tangible media and transitory propagating signals per se.  
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Petrus A.C.M. Nuijten; Fed Cir, 2006-1371, 9/20/2007).
Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory.  The examiner suggests amending the claim to include the disclosed tangible computer readable media, while at the same time excluding the intangible media such as signals, carrier waves.  Any amendment to the claim should be commensurate with its corresponding disclosure.
Examiner suggests, as seen within 1351 OG 212 dated 2/23/2010, applicant include the limitation, “non-transitory computer readable medium”, within the cited claims to overcome the rejection and to avoid any issues of new matter.


Allowable Subject Matter
Claims 1-26, 29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the Applicant’s claimed invention distinguishes over the prior art by “obtaining a plurality of candidate parametric models, each describing a sequence of domains characterising a subsurface region; determining whether each sequence of domains described by one or more of the candidate parametric models is a valid sequence of domains; and for each valid sequence of domains, simultaneously conditioning a plurality of the candidate parametric models describing that valid sequence of domains.”  It is noted that the examiner has not found any other prior art to anticipate or obviate the quoted claim limitations when read in light/combination of the other claimed limitations.


Conclusion
Claims 27-28 are rejected.  Claims 1-26, 29 are allowed.  

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Li et al (US 2018/0067229 A1) is cited to teach surface-based modeling.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666